I concur in the result, but I do so only because of the preeminence of the constitutional provision that county courts *Page 317 
shall "have the superintendence and administration of the internal police and fiscal affairs of their counties,including the establishment and regulation of roads * * *." (Italics inserted.) West Virginia Constitution, Article VIII, Section 24.
The legislative plan seems to have been to make a definite distinction between state roads and county-district roads in the matter of condemnation as evidenced by the following enactment: "The state road commission, as to state roads, and the county court of any county, as to county-district roads, may acquire by right of eminent domain any land or water, or any interest therein, or any rights, ways or easements thereon or thereover, for the purpose of constructing, widening, straightening, grading or altering any such road or highway * * * whenever a just compensation cannot be agreed upon with the owner or claimant of such property for such taking, use or damage." Code 1931, 17-9-4.
I think that in so far as this statute would limit to county-district roads the authority of a county court to condemn private property for a public thoroughfare it must yield to the constitutional authorization above quoted.